Title: To Thomas Jefferson from William John Coffee, 25 June 1822
From: Coffee, William John
To: Jefferson, Thomas


Honord Sir
New York
25. June. 1822
The receiveing a letter from you was a pleaseing favour which I had look’d for some time, and in answer as relates to the Engraving of the ground plan of the University the letter that accompanys this will put you in possession of wat you request to know.Mr. M. is a Gentleman of the first Abilitys in that art in this City and the date of Estimate will show that I had not neglected the favour of your Commission, and the delay, has been from a wish to Inform you of my progress in the work for the University.  as respects the ornaments for Bedford I shall promptly attend to them but must beg your politeness to give me the following Information for If I do understand your letter am suspicious of som mistake in the ornaments for the pavilion No 1. which must have happened through looking at the same order in the Portico at Monticello that a Note tells me of 30 Mettle Heads but no ox sculls. Should there be any sculls in the same frize with human heads, If there ought to be I am sorry having Cast in Mettle 12 human Heads for that Pavilion. In the example by Nicholson from the Baths of Dioclesian no ox scull is shown or can I find it so in any other work that I have looked at in fact this mistake of mine If it is one would Extend to Every frize of that order and Example, and therefore I see the Necessity of your opinion, the way I looked at the subject was that you Intended to ornament two rooms at Bedford One as in the North. Each Portico at Monticello the other as in your dining Room in which case it would be the human Bust alone in one entablature, and in the other entablature alternately an ox scull and  pateras, as in Palladeos DoricIt is som wat painfull to think that your 3d cistern should be doubtfull it was my thoughts & hopes that it would prove the best of the three Cisterns, and If it should prove faulty it is most likely to be in the Bottom owing to thinness this will be soon remedyed by laying on ¾ of an Inch more on the old, but I should be Inclined to think the fault in the ConductorsFarther speaking of the Engraving I think the price a little High much more so then I had any Ideas,  however nothing less will do have seen two artist (the first and the second) rate man the Price I found the same I tharfore had no doubt who should have the work should you Conclude to give an order it may be to me or to mr. M. or should you please to have the Drawing returned it is in my Possession.  The time it would take by the Engraver would be about two monthsSir you will Please to receive myDutifully Respects and wishes for your good HealthW. J. CoffeeProgress of the work for the UniversityI find I have taken this worke much too Low I now think by $200. for have been obliged to model Every distinct ornament for the purpose the Last of theair models I have now in hand, I then have to repeat  Each of them for the Quanity the Sz of the Entablatures thear the led Ornaments Verey Larg which is Verey difficult to Cast that difficulty however I have surmounted and the Casts of Boath Entablature and Just Brought in by the Founders Each distinct Cast of theas led ornaments Cost me 75 Cents the Founders Charge  then thear has been my Attendance and the Modeling of the Alcove of Each ornament would be Eaquel to the Price I have afixed and agreed to take, I shall Endeavour to send them to the time apointed and when they are on the ground must Leave my under Value to your Judgment and the Honor of the ProctorN.B. in your letter you do not say that the mitard halves are for outer or iner angles or Boath will you be so good as to say
    for workman ship only with out its Led or the finishing them from the sand which I have to do my self
